DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US2020/0384978 A1) in view of Kusumi (US2012/0283903 A1) and (KR20120045278A).

Regarding to Claim 1, Abe teaches a method for controlling a hybrid vehicle including a battery, an engine, a motor as a drive source (Fig. 3, Part 6, Part 2, Part 3), and a multiple running modes that ca be selected through a mode operation, the running mode including:
a mode configured to generate electric power by the engine to charge the battery (Paragraph 33),
a silent mode configured to note generate the electric power by the engine to charge the battery (Paragraph 29).

Abe fails to explicitly disclose, but Kusumi teaches a method including:
a normal mode configured to generate electric power by the engine to charge the battery, and
a charge mode configured to generate the electric power by the engine to charge the battery more actively than in the normal mode, the method comprising:
charging the battery with the electric power generated by the engine according to the running modes; and
restricting the electric power generated by the engine to charge the battery mode when an amount of charge of the battery reaches a predetermined upper limit, wherein:
the predetermined upper limit is set differently according to the running modes,
the predetermined upper limit in the charge mode is set to be lower than the predetermined upper limit in the normal mode [Kusumi teaches a charging method comprises a normal mode and a charge mode (Kusumi, Fig. 5, S3 teaches a normal mode and a long life mode can be considered as a charge mode, Paragraph 157, Paragraphs 63-65).  Kusumi further teaches when reaching a predetermined a charging limit, the system would stop charging (Kusumi, Paragraph 91, Fig. 5, Step S8).  In addition, Kusumi teaches the upper limit would be different based on selecting the normal mode or charge mode (Kusumi, Fig. 4) to reduce the deterioration of the battery (Kusumi, Paragraph 31).  Kusumi is silent about using engine to generate the power to charge the batter, but teaches the charging method can be applied to a hybrid vehicle (Kusumi, Paragraph 147).  Since Abe teaches a hybrid system comprises an engine to generate the power to charge the battery under certain mode (Abe, Paragraph 33), when applying the teachings of Kusumi to Abe, one with ordinary skill in the art would understand and consider to add a normal mode and a charge mode in a vehicle when engine is generating power to charge the battery to reduce the deterioration of the battery (Kusumi, Paragraph 31).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abe to incorporate the teachings of Kusumi to add a normal mode and a charge mode in a vehicle when engine is generating power to charge the battery in order to reduce the deterioration of the battery (Kusumi, Paragraph 31).

Abe and Kusumi fail to explicitly disclose, but Kim teaches a method including:
a normal mode configured to generate electric power by the engine to charge the battery according to a running state,
the method comprising:
the predetermined upper limit in the charge mode is set to be lower as a vehicle speed becomes higher [Kim teaches a hybrid vehicle setting up a charging strategy to have an upper limit of the range of charge amount is lower when vehicle speed becomes higher (Kim, Summary of the invention teaches when the vehicle is running, the system would adjust the charging strategy based on certain scenarios, and speed is one of the scenarios.  Fig. 2, Stage 122 and Stage 123.  Stage 122 is in circumstances with higher speed than stage 123, and the upper limit of the charge amount of the Stage 122 is lower than Stage 123, Paragraph 21-24 of the translated version teach the operation) to improve the fuel economy (Kim, Paragraph 5 of the translated version).  Therefore, at least under certain situation, when the vehicle is in a certain mode, the system would adjust charging strategy based on the speed of the vehicle.  Since Kusumi teaches a charge mode is selected manually (Kusumi, Paragraph 63) and Abe teaches the normal mode and the charge mode are both belong to a same mode that the engine generates power to charge the battery (Abe, Paragraph 33), when applying the teachings of Kim to Abe and Kusumi, one with ordinary skill in the art would understand and operate a vehicle during a same mode to control the upper limit of the charge amount based on different speed to improve the fuel economic (Kim, Paragraph 5 of the translated version).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abe and Kusumi to incorporate the teachings of Kim to control the upper limit of the charge amount based on different speed in order to improve the fuel economic (Kim, Paragraph 5 of the translated version).

Regarding to Claim 2, Abe in view of Kusumi and Kim teaches the modified method, further comprising setting a predetermined lower limit of a charge amount in the charge mode to be higher than the predetermined lower limit of the charge amount in the normal mode (Kusumi, Paragraph 65), wherein the predetermined lower limit is a value at which the charging of the battery with the electric power generated by the engine is started (Kusumi, Paragraph 4 teaches the lower limit value would be the limit where the charge should start.  Therefore, when applying the teachings of Kusumi to Abe, it would be known that the lower limit value is the value which the power generated by the engine should start).

Regarding to Claim 4, Abe teaches a device for controlling a hybrid vehicle including an electric generator capable of charging a battery with power of an engine and supplying a motor as a drive source with driving electric power from the battery, the device comprising:
a running-mode selection switch through which a mode or a silent mode is able to be selected (Paragraph 29 teaches different modes, and it would be known there is a selection switch to select modes);
a battery charge amount detecting unit that detects or estimate a charge amount of the batter (Paragraph 29 teaches different modes based on different battery charge level, so it would be known there is a battery charge amount detecting unit); and
an electric power generation control unit that controls electric power generation by the engine according to a running state (Paragraph 29, Paragraph 33), wherein the electric power generation control unit is configured to:
when the silent mode is selected, not charge the battery with the electric power generation by the engine (Paragraph 29).

Abe fails to explicitly disclose, but Kusumi teaches a device comprising:
a running -mode selection switch through which a normal mode, or a charge mode is able to be selected,
wherein the electric charge generation control unit is configured to:
when the normal mode is selected, charge the battery with the electric power by the engine,
when the charge mode is selected, charge the battery with the electric power generation by the engine more actively than in the normal mode,
restrict the electric power generation by the engine to charge the battery when the amount of charge of the battery becomes a predetermined upper limit that is set differently depending on running mode, wherein
the predetermined upper limit in the charge mode is set to be lower than the predetermined upper limit in the normal mode [Kusumi teaches a charging method comprises a normal mode and a charge mode (Kusumi, Fig. 5, S3 teaches a normal mode and a long life mode can be considered as a charge mode, Paragraph 157, Paragraphs 63-65).  Kusumi further teaches when reaching a predetermined a charging limit, the system would stop charging (Kusumi, Paragraph 91, Fig. 5, Step S8).  In addition, Kusumi teaches the upper limit would be different based on selecting the normal mode or charge mode (Kusumi, Fig. 4) to reduce the deterioration of the battery (Kusumi, Paragraph 31).  Kusumi is silent about using engine to generate the power to charge the batter, but teaches the charging method can be applied to a hybrid vehicle (Kusumi, Paragraph 147).  Since Abe teaches a hybrid system comprises an engine to generate the power to charge the battery under certain mode (Abe, Paragraph 33), when applying the teachings of Kusumi to Abe, one with ordinary skill in the art would understand and consider to add a normal mode and a charge mode in a vehicle when engine is generating power to charge the battery to reduce the deterioration of the battery (Kusumi, Paragraph 31).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abe to incorporate the teachings of Kusumi to add a normal mode and a charge mode in a vehicle when engine is generating power to charge the battery in order to reduce the deterioration of the battery (Kusumi, Paragraph 31).

Abe and Kusumi fail to explicitly disclose, but Kim teaches a device comprising:
when the normal mode is selected, charge the battery with electric power generation by the engine according to the running state,
the predetermined upper limit in the charge mode is set to be lower as a vehicle speed becomes higher [Kim teaches a hybrid vehicle setting up a charging strategy to have an upper limit of the range of charge amount is lower when vehicle speed becomes higher (Kim, Summary of the invention teaches when the vehicle is running, the system would adjust the charging strategy based on certain scenarios, and speed is one of the scenarios.  Fig. 2, Stage 122 and Stage 123.  Stage 122 is in circumstances with higher speed than stage 123, and the upper limit of the charge amount of the Stage 122 is lower than Stage 123, Paragraph 21-24 of the translated version teach the operation) to improve the fuel economy (Kim, Paragraph 5 of the translated version).  Therefore, at least under certain situation, when the vehicle is in a certain mode, the system would adjust charging strategy based on the speed of the vehicle.  Since Kusumi teaches a charge mode is selected manually (Kusumi, Paragraph 63) and Abe teaches the normal mode and the charge mode are both belong to a same mode that the engine generates power to charge the battery (Abe, Paragraph 33), when applying the teachings of Kim to Abe and Kusumi, one with ordinary skill in the art would understand and operate a vehicle during a same mode to control the upper limit of the charge amount based on different speed to improve the fuel economic (Kim, Paragraph 5 of the translated version).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abe and Kusumi to incorporate the teachings of Kim to control the upper limit of the charge amount based on different speed in order to improve the fuel economic (Kim, Paragraph 5 of the translated version).

Regarding to Claim 5, Abe in view of Kusumi and Kim teaches the modified device, wherein in a case where the battery is charged to an amount equal to or larger than the predetermined upper limit in the normal mode, the electric power generation control unit prohibits charging of the battery for a predetermined time (Kim, Fig. 5, Step S8, Paragraph 91).

Regarding to Claim 7, Abe in view of Kusumi and Kim teaches the modified device, wherein the electric power generation control unit sets a predetermined lower limit of the charge amount in the charge mode to be higher than the predetermined lower limit of the charge amount in the normal mode (Kusumi, Paragraph 65), wherein the predetermined lower limit is a value at which the charging of the battery with the electric power generated by the engine is started (Kusumi, Paragraph 4 teaches the lower limit value would be the limit where the charge should start.  Therefore, when applying the teachings of Kusumi to Abe, it would be known that the lower limit value is the value which the power generated by the engine should start).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US2020/0384978 A1), Kusumi (US2012/0283903 A1) and Kim (KR20120045278A) as applied to Claim 5 above, and further in view of Yamamoto (US2015/0232100 A1).

Regarding to Claim 6, Abe, Kusumi and Kim fail to explicitly disclose, but Yamamoto teaches a device, wherein the regenerative electric power of the motor is generated in a state where the battery is charged to the amount equal to or larger than the predetermined upper limit in the normal mode, the electric power generation control unit cause the electric generator to perform motoring of the engine with the regenerative electric power [Yamamoto teaches at least under certain circumstance, when the charge amount is equal to or larger than the upper limit, the generator can be a supplemental force to drive the engine (Yamamoto, Paragraph 50) to enable smooth switching of the variable speed stage without intermission of the driving force (Yamamoto, Paragraph 56).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abe, Kusumi and Kim to incorporate the teachings of Yamamoto to control the generator as a driving force of the engine under certain circumstance in order to enable smooth switching of the variable speed stage without intermission of the driving force (Yamamoto, Paragraph 56).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota (US2018/0154778 A1) teaches a method for controlling the hybrid vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747